Exhibit 10.45

 

CONTINUING GUARANTEE

 

THIS GUARANTEE is executed by the undersigned (hereinafter called “Guarantor”)
in favor of Hana Financial, Inc. (hereinafter called “Hana”), with offices at
1000 Wilshire Blvd., Suite 2000, Los Angeles, CA 90017, with respect to the
Indebtedness of Liquidmetal Technologies, Inc., a Delaware corporation whose
address is 30452 Esperanza, Rancho Santa Margarita, CA 92688 (referred to herein
as the “Client”).

 

1.             Continuing Guarantee.      For valuable consideration which is
hereby acknowledged, Guarantor hereby unconditionally guarantees and promises to
pay on demand to Hana, at the address indicated above, or at such other address
as Hana may direct, in lawful money of the United States, and to perform for the
benefit of Hana, when due, whether by acceleration or otherwise, all of the
following: All loans, advances, indebtedness, liabilities, debit balances,
covenants and duties and all other Indebtedness of whatever kind or nature at
any time or from time to time owing by Client(s), whether individually or
collectively, to Hana or any of Hana’s affiliates, whether fixed or contingent,
known or unknown, liquidated or unliquidated, present or future, no matter how
or when arising and whether under the Loan and Security Agreement executed by
Hana and Client and made effective as of April 21, 2005 and any amendments
executed thereto from time to time (the “Loan and Security Agreement”) or any
other present or future agreement or otherwise, and including without
limitation, all Indebtedness for purchases made by the Client from any other
concern factored by Hana and any Promissory Note, Inventory Finance Agreement or
a Factor Guarantee presently existing or to be prepared in the future
(collectively, the “Indebtedness”).  In addition, the Guarantor agrees to fully
indemnify Hana against any claim, harm, loss, damage, liability, costs or
expense (including all costs, attorneys’ fees, accounting fees and investigation
fees incurred in connection with any action, suit, claim or proceeding relating
thereto) resulting from or in any way relating to any violation, non-performance
or breach by Client of a Loan and Security Agreement, any said Promissory Note,
Inventory Finance Agreement or a Factor Guarantee whether presently existing or
to exist in the future, or any breach of or failure to perform any
representation, promise, agreement or warranty of Client, or any wrongful acts,
conduct or omission or fraud of Client.  As used herein, the term “Client” shall
include any successor to the business and assets of Client, and shall also
include Client in its capacity as a debtor or debtor in possession under the
federal Bankruptcy Code, and any trustee, custodian or receiver for Client or
any of their assets, should Client hereafter become the subject of any
bankruptcy or insolvency proceeding, voluntary or involuntary; and all
indebtedness, liabilities and Indebtedness incurred by any such entity shall be
included in the Indebtedness guarantied hereby.  Guarantor hereby acknowledges
and agrees that acceptance by Hana of this guaranty shall not constitute a
commitment of any kind by Hana to permit Client to incur Indebtedness to Hana. 
All sums due under this Guarantee shall bear interest from the date due until
the date paid at the highest rate charged with respect to any of the
Indebtedness. Notwithstanding any of the foregoing, the outstanding Indebtedness
due and owing to Hana as of the date of this Guarantee is $593,848 (“Guarantor’s
Obligation”) subject to applicable commission, fees and interest as described
under the Loan and Security Agreement and said Guarantor’s Obligation to Hana
under this Guarantee shall also be limited to the said amount. Hana further
agrees to release this Guarantee upon its receipt of the Guarantor’s
Obligation.  In addition, Hana shall not exercise its rights under this
Guarantee and waives its rights as described under “Section 9. Events of
Default” under the Loan and Security Agreement as long as Guarantor’s Obligation
is received by Hana on or prior to March 31, 2009.  The timely payment of the
Guarantor’s Obligation shall in effect cure the Events of Default relating to
the non-payment of Client Obligations only under the Loan and Security Agreement
occurring up to the time of such cure.

 

2.             Waivers.      Guarantor hereby waives:  (a) presentment for
payment, notice of dishonor, demand, protest, and notice thereof as to any
instrument, and all other notices and demands to which Guarantor might be
entitled, including without limitation notice of all of the following: the
acceptance hereof; the creation, existence, or acquisition of any Indebtedness;
the amount of the Indebtedness from time to time outstanding; any foreclosure
sale or other disposition of any property which secures any or all of the
Indebtedness or which secures the

 

INITIAL

 

1

--------------------------------------------------------------------------------


 

obligations of any other guarantor of any or all of the Indebtedness; any
adverse change in Client(s)’ financial position; any other fact that might
increase Guarantor’s risk; any default, partial payment or non-payment of all or
any part of the Indebtedness; the occurrence of any other Event of Default (as
hereinafter defined); any and all agreements and arrangements between Hana and
Client and any changes, modifications, or extensions thereof, and any
revocation, modification or release of any guaranty of any or all of the
Indebtedness by any person; (b) any right to require Hana to institute suit
against, or to exhaust its rights and remedies against, Client or any other
person, or to proceed against any property of any kind that secures all or any
part of the Indebtedness, or to exercise any right of offset or other right with
respect to any reserves, credits or deposit accounts held by or maintained with
Hana or any indebtedness of Hana to Client, or to exercise any other right or
power, or pursue any other remedy Hana may have; (c) any defense arising by
reason of any disability or other defense of Client or any other guarantor or
any endorser, co-maker or other person, or by reason of the cessation from any
cause whatsoever of any liability of Client or any other guarantor or any
endorser, co-maker or other person, with respect to all or any part of the
Indebtedness, or by reason of any act or omission of Hana or others that
directly or indirectly results in the discharge or release of Client or any
other Guarantor or any other person or any Indebtedness or any security
therefore, whether by operation of law or otherwise, (d) all rights of
subrogation, reimbursement, and indemnity whatsoever, and all rights of recourse
to or with respect to any assets or property of Client or any collateral or
security for any or all of the Indebtedness; (e) any defense arising by reason
of any failure of Hana to obtain, perfect, maintain or keep in force any
security interest in, or lien or encumbrance upon, any property of Client or any
other person, (f) any defense based upon failure of Hana to give Guarantor
notice of any sale or other disposition of any property securing any or all of
the Indebtedness, or any defects in any such notice that may be given, or
failure of Hana to comply with any provision of applicable law in enforcing any
security interest in or lien upon any property securing any or all of the
Indebtedness including, but not limited to, any failure by Hana to dispose of
any property securing any or all of the Indebtedness in a commercially
reasonable manner; and (g) any defense based upon arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against Client or any other guarantor or
any endorser, co-maker or other person, including without limitation any
discharge of, or bar against collecting, any of the Indebtedness (including
without limitation any interest thereon), in or as a result of any such
proceeding.  Until all of the Indebtedness has been paid, performed, and
discharged in full, nothing shall discharge or satisfy the liability of
Guarantor hereunder except the full performance and payment of all of the
Indebtedness.  In the event any payment with respect to any or all of the
Indebtedness by any person is repaid or returned by Hana because of any claim
that such payment constituted a preferential transfer or fraudulent conveyance
or for any other reason whatsoever, the liability of Guarantor hereunder shall
not be discharged or reduced by reason of such payment and Guarantor shall be
and remain fully liable therefore.  Hana shall have full authority in its sole
discretion to compromise or settle any such claim, and any amounts received by
Hana that are paid, repaid or returned as a part of such compromise or
settlement shall not discharge or reduce the liability of Guarantor hereunder
and Guarantor shall be and remain fully liable therefore.

 

3.             Consents.      Guarantor hereby consents and agrees that, without
notice to or by Guarantor and without affecting or impairing in any way the
obligations or liability of Guarantor hereunder, Hana may, from time to time
before or after revocation of this Guarantee, do any one or more of the
following in Hana’s sole and absolute discretion: (a) accelerate, accept partial
payments of, compromise or settle, renew, extend the time for the payment,
discharge, or performance of, refuse to enforce, and release all or any parties
to, any or all of the Indebtedness; (b) grant any other indulgence to Client or
any other person in respect of any or all of the Indebtedness or any other
matter; (c) accept, release, waive, surrender, enforce, exchange, modify,
impair, or extend the time for the performance, discharge, or payment of, any
and all property of any kind securing any or all of the Indebtedness or any
guaranty of any or all of the Indebtedness, or on which Hana at any time may
have a lien, or refuse to enforce its rights or make any compromise or
settlement or agreement therefore in respect of any or all of such property;
(d) substitute or add, or take any action or omit to take any action that
results in the release of, any one or more endorsers or guarantor of all or part
of the Indebtedness, including without limitation one or

 

INITIAL

 

2

--------------------------------------------------------------------------------


 

more parties to this Guarantee, regardless of any destruction or impairment of
any right of contribution or other right of Guarantor; (e) amend, alter or
change in any respect whatsoever any term or provision relating to any or all of
the Indebtedness, including the rate of interest thereon, (f) apply any sums
received from Client(s), any other guarantor, endorser, or cosigner, or from the
disposition of any collateral or security, to any indebtedness whatsoever owing
from such person or secured by such collateral or security, in such manner and
order as Hana determines in its sole discretion, and regardless of whether such
indebtedness is part of the Indebtedness, is secured, or is due and payable;
(g) apply any sums received from Guarantor or from the disposition of any
collateral or security securing the obligations of Guarantor, to any of the
Indebtedness in such manner and order as Hana determines in its sole discretion,
regardless of whether or not such Indebtedness is secured or is due and
payable.  Guarantor consents and agrees that Hana shall be under no obligation
to marshal any assets in favor of Guarantor, or against or in payment of any or
all of the Indebtedness.  Guarantor further consents and agrees that Hana shall
have no duties or responsibilities whatsoever with respect to any property
securing any or all of the Indebtedness.  Without limiting the generality of the
foregoing, Hana shall have no obligation to monitor, verify audit, examine, or
obtain or maintain any insurance with respect to, any property securing any or
all of the Indebtedness.

 

4.             Acceleration.      Notwithstanding the terms of all or any part
of the Indebtedness, the obligations of the Guarantor hereunder to pay and
perform all of the Indebtedness shall, at the option of Hana, immediately become
due and payable, without notice, and without regard to the expressed maturity of
any of the Indebtedness, in the event: (a) any warranty, representation,
statement, report, or certificate made or delivered to Hana by Client or
Guarantor, or any of their respective officers, partners, employees, or agents,
is incorrect, false, untrue, or misleading when given in any material respect;
or (b) Client or Guarantor shall fail to pay or perform when due all or any part
of the Indebtedness; or (c) Guarantor shall fail to pay or perform when due any
indebtedness or obligation of Guarantor to Hana, whether under this Guarantee or
any other instrument, document, or agreement heretofore or hereafter entered
into; or (d) any event shall occur which results in the acceleration of the
maturity of any indebtedness of Client or Guarantor to others; or (e) Client or
Guarantor shall fail promptly to perform or comply with any term or condition of
any agreement with any third party which does or may result in a material
adverse effect on the business of Client or Guarantor; or (f) there shall be
made or exist any levy, assessment, attachment, seizure, lien, or encumbrance
for any cause or reason whatsoever upon all or any part of the property of
Client or Guarantor (unless discharged by payment, release or bond not more than
twenty (20) days after such event has occurred); or (g) there shall occur the
liquidation, dissolution, termination of existence, insolvency, or business
failure of Client or Guarantor, or the appointment of a receiver, trustee or
custodian for Client(s), Guarantor or all or any part of the property of either
of them, or the assignment for the benefit of creditors by Client or Guarantor,
or the commencement of any proceeding by or against Client or Guarantor under
any reorganization, insolvency, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, now or hereafter in effect;
or (h) Client or Guarantor shall be deceased or declared incompetent by any
court or a guardian or conserver shall be appointed for either of them or for
the property of either of them; or (i) Client or Guarantor shall conceal, remove
or permit to be concealed or removed nay part of its property, with intent to
hinder, delay or defraud its creditors, or make or suffer any transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law, or shall make any transfer of its property to or for the benefit
of any creditor at a time when other creditors similarly situated have not been
paid; or (j) Guarantor shall revoke this Guarantee.  All of the foregoing is
hereinafter referred to as “Events of Default”.

 

5.             Exercise of Rights and Remedies.       Guarantor consents and
agrees that, without notice to or by Guarantor and without affecting or
impairing in any way the obligations or liability of Guarantor hereunder, Hana
may, from time to time before or after revocation of this Guarantee, exercise
any right or remedy it may have with respect to any or all of the Indebtedness
or any property securing any or all of the Indebtedness or any guaranty
therefore, including without limitation judicial foreclosure, non judicial
foreclosure, exercise of a power of sale, and taking a deed, assignment or
transfer in lieu of foreclosure as to any such property, and Guarantor expressly

 

INITIAL

 

3

--------------------------------------------------------------------------------


 

waives any defense based upon the exercise of any such right or remedy,
notwithstanding the effect thereof upon any of Guarantor’s rights, including
without limitation, any destruction of Guarantor’s right of subrogation against
Client and any destruction of Guarantor’s right of contribution or other right
against any other guarantor of any or all of the Indebtedness or against any
other person, whether by operation of Sections 580d or 726 of the California
Code of Civil Procedure, or any similar or comparable provisions of the laws of
any other jurisdiction, or any other statutes or rules of law now or hereafter
in effect, or otherwise.  Without limiting the generality of the foregoing,
Guarantor understands and agrees that, in the event Hana in its sole discretion
forecloses any trust deed now or hereafter securing any or all of the
Indebtedness, by non judicial foreclosure, Guarantor will remain liable to Hana
for any deficiency, even though Guarantor will lose his right of subrogation
against Client(s), and even though Guarantor will be unable to recover from
Client the amount of the deficiency for which Guarantor is liable, and even
though Guarantor would have retained his right of subrogation against Client if
Hana had foreclosed said trust deed by judicial foreclosure as opposed to non
judicial foreclosure.

 

6.             Right to Attachment Remedy.      Guarantor agrees that,
notwithstanding the existence of any property securing any or all of the
Indebtedness, Hana shall have all of the rights of an unsecured creditor of
Guarantor, including without limitation the right to obtain a temporary
protective order and writ of attachment against Guarantor with respect to any
sums due under this Guarantee. Guarantor further agrees that in the event any
property secures the obligations of Guarantor under this Guarantee, to the
extent that Hana, in its sole and absolute discretion, determines prior to the
disposition of such property that the amount to be realized by Hana therefrom
may be less than the indebtedness of Guarantor under this Guarantee, Hana shall
have all the rights of an unsecured creditor against Guarantor, including
without limitation the right of Hana, prior to the disposition of said property,
to obtain a temporary protective order and writ of attachment against
Guarantor.  Guarantor waives the benefit of Section 483.010(b) of the California
Code of Civil procedure and of any and all other statutes and rules of law now
or hereafter in effect requiring Hana to first resort to or exhaust all such
collateral before seeking or obtaining any attachment remedy against Guarantor. 
Hana shall have no liability to Guarantor as a result thereof, whether or not
the actual deficiency realized by Hana is less than the anticipated deficiency
on the basis, which Hana obtains a temporary protective order or writ of
attachment.

 

7.             Subordination.      Any and all rights of Guarantor under any and
all debts, liabilities and obligations owing from Client to Guarantor, including
any security for and guaranties of any such obligations, whether now existing or
hereafter arising, are hereby subordinated in right of payment to the prior
payment in full of all of the Indebtedness.  No payment in respect of any such
subordinated obligations shall at any time be made to or accepted by Guarantor
if at any time such payment any Indebtedness is outstanding.  If any Event of
Default has occurred, Client and any assignee, trustee in bankruptcy, receiver,
or any other person having custody or control over any or all of Client(s)’
property are hereby authorized and directed to pay to Hana the entire balance of
the Indebtedness before making any payments whatsoever to Guarantor, whether as
a creditor, shareholder, or otherwise; and insofar as may be necessary for that
purpose, Guarantor hereby assigns and transfers to Hana all rights to any and
all debts, liabilities and obligations owing from Client to Guarantor, including
any security for any guaranties of any such obligations, whether now existing or
hereafter arising, including without limitation any payments, dividends or
distributions out of the business or assets of Client(s).  Any amounts received
by Guarantor in violation of the foregoing provisions shall be received and held
in trust for the benefit of Hana and shall forthwith be paid over to Hana to be
applied to the Indebtedness in such order and sequence as Hana shall in its sole
discretion determine.  Guarantor hereby expressly waives any right to set-off or
assert against Hana any counterclaim that Guarantor may have against Client(s).

 

8.             Revocation.      This is a continuing guaranty relating to all of
the Indebtedness, including Indebtedness arising under successive transactions
that from time to time continue the Indebtedness or renew it after it has been
satisfied and shall continue in full force and effect until all Indebtedness has
been fully performed to Hana’s satisfaction.  This Guarantee and all consents,
waivers and other provision hereof shall continue in full

 

INITIAL

 

4

--------------------------------------------------------------------------------


 

force and effect as to any and all Indebtedness that is outstanding on the
effective date of revocation and all extensions, renewals and modifications of
said Indebtedness including without limitation amendments, extensions, renewals
and modifications that are evidenced by new or additional instruments, documents
or agreements executed after revocation.

 

9.            Independent Liability.      Guarantor hereby agrees that one or
more successive or concurrent actions may be brought hereon against Guarantor,
in the same action in which Client may be sued or in separate actions, as often
as deemed advisable by Hana.  The liability of Guarantor hereunder is exclusive
and independent of any other guaranty of any or all of the Indebtedness whether
executed by Guarantor or by any other guarantor.  The liability of Guarantor
hereunder shall not be affected, revoked, impaired, or reduced by any one or
more of the following: (a) the fact that the Indebtedness exceeds the maximum
amount of Guarantor’s liability, if any, specified herein or elsewhere (and no
agreement specifying a maximum amount of Guarantor’s liability shall be
enforceable unless set forth in a writing signed by Hana or set forth in this
Guarantee); or (b) any direction as to the application of payment by Client or
by any other party; or (c) any other continuing or restrictive guaranty or
undertaking or any limitation on the liability of any other guarantor (whether
under this Guarantee or under any other agreement); or (d) any payment on or
reduction of any such other guaranty or undertaking; or (e) any revocation,
amendment, modification or release of any such other guaranty or undertaking; or
(f) any dissolution or termination of, or increase, decrease, or change in
membership or stock ownership of Guarantor.  Guarantor hereby expressly
represents that he was not induced to give this Guarantee by the fact that there
are or may be other guarantors either under this Guarantee or otherwise, and
Guarantor agrees that any release of any one or more of such other guarantors
shall not release Guarantor from his obligations hereunder either in full or to
any lesser extent.  If Guarantor is a married person, Guarantor hereby expressly
agrees that recourse may be had against his or her separate property for all of
his or her obligations hereunder.

 

10.          Remedies Cumulative; No Waiver.      Hana shall have the right to
seek recourse against Guarantor to the full extent provided for herein or in any
other instrument or agreement evidencing obligations of Guarantor to Hana.  No
election in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Hana’s right to proceed in any other
form of action or proceeding or against any other party.  The failure of Hana to
enforce any of the provisions of this Guarantee at any time or for any period of
time shall not be construed to be a waiver of any such provision or the right
thereafter to enforce the same.  All remedies hereunder shall be cumulative and
shall be in addition to all rights, powers and remedies given to Hana by law or
under other instrument or agreement.

 

11.          Financial Condition of Client(s).      Guarantor is fully aware of
the financial condition of Client and is executing and delivering this Guarantee
at Clients’ request and based solely upon his own independent investigation of
all matters pertinent hereto and is not relying in any manner upon any
representation or statement of Hana with respect thereto.  Guarantor represents
and warrants that he is in a position to obtain, and Guarantor hereby assumes
full responsibility for obtaining, any additional information concerning
Clients’ financial condition and any other matter pertinent hereto as Guarantor
may desire, and Guarantor is not relying upon or expecting Hana to furnish to
him any information now or hereafter in Hana’s possession concerning the same or
any other matter.  By executing this Guarantee, Guarantor knowingly accepts the
full range of risks encompassed within a contract of continuing guaranty, which
risks Guarantor acknowledges include without limitation the possibility that
Client will incur additional Indebtedness for which Guarantor will be liable
hereunder after Clients’ financial condition or ability to pay such Indebtedness
has deteriorated and/or after bankruptcy or insolvency proceedings have been
commenced by or against Client(s).

 

12.          Reports and Financial Statements of Guarantor.      Guarantor
shall, at his sole cost and expense, at any time and from time to time, prepare
or cause to be prepared, and provide to Hana upon Hana’s request: (a) such
financial statements and reports concerning Guarantor for such periods of time
as Hana may designate

 

INITIAL

 

5

--------------------------------------------------------------------------------


 

(which financial statements shall, if requested by Hana, be audited by certified
public accountants acceptable to Hana); (b) any other information concerning
Guarantor’s business, financial condition or affairs as Hana may request; and
(c) copies of any and all foreign, federal, state and local tax returns and
reports of or relating to Guarantor as Hana may from time to time request. 
Guarantor hereby intentionally and knowingly waives any and all rights and
privileged he may have not to divulge or deliver said tax returns, reports and
other information that are requested by Hana hereunder or in any litigation in
which Hana may be involved relating directly or indirectly to Client or to
Guarantor.  Guarantor further agrees immediately to give written notice to Hana
of any adverse change in Guarantor’s financial condition and of any condition or
event that constitutes an Event of Default under this Guarantee.

 

13.          Representations and Warranties.      Guarantor hereby represents
and warrants that: (a) it is in Guarantor’s direct interest to assist Client in
procuring credit, because Client are an affiliate of Guarantor, furnishes goods
or services to Guarantor, purchases or acquires goods or services from
Guarantor, and/or otherwise has a direct or indirect corporate or business
relationship with Guarantor; (b) this Guarantee has been duly and validly
authorized, executed and delivered and constitutes the binding obligation of
Guarantor, enforceable in accordance with its terms; and (c) the execution and
delivery of this Guarantee does not violate or constitute a default under any
order, judgment, decree, instrument or agreement to which Guarantor is a party
or by which he or his property are affected or bound.

 

14.          Integration.      This Guarantee is the entire and only agreement
between Guarantor and Hana with respect to the guaranty of the Indebtedness of
Client by Guarantor, and all representations, warranties, agreements, or
undertakings heretofore or contemporaneously made, which are not set forth
herein, are superseded hereby.

 

15.          Amendment.      The terms and provisions hereof may not be waived,
altered, modified, or amended except in a writing executed by Guarantor and a
duly authorized officer of Hana.

 

16.          Costs.      Whether or not suit be instituted, Guarantor agrees to
reimburse Hana on demand for all attorneys’ fees and all other costs and
expenses incurred by Hana in enforcing this Guarantee, or arising out of or
relating in any way to this Guarantee, or in enforcing any of the Indebtedness
against Client, Guarantor, or any other person, or in connection with any
property of any kind securing all or any part of the Indebtedness.  Without
limiting the generality of the foregoing, and in addition thereto, Guarantor
shall reimburse Hana on demand for all attorneys’ fees and costs Hana incurs in
any way relating to Guarantor, Client or the Indebtedness, in order to: obtain
legal advice; enforce or seek to enforce any of its rights; commence, intervene
in, respond to, or defend any action or proceeding; file, prosecute or defend
any claim or cause of action in any action or proceeding (including without
limitation any probate claim, bankruptcy claim, third-party claim, secured
creditor claim, reclamation complaint, and complaint for relief from any stay
under the Bankruptcy Code or otherwise); protect, obtain possession of, sell,
lease, dispose of or otherwise enforce any security interest in or lien on any
property of any kind securing any or all of the Indebtedness; or represent Hana
in any litigation with respect to Clients’ or Guarantor’s affairs.  In the event
either Hana or Guarantor files any lawsuit against the other predicated on a
breach of this Guarantee, the prevailing party in such action shall be entitled
to recover its attorneys’ fees and costs of suit from the non-prevailing party.

 

17.          Successors and Assigns.      All rights, benefits and privileges
hereunder shall inure to the benefit of and be enforceable by Hana and its
successors and assigns and shall be binding upon Guarantor and his heirs,
executors, administrators, personal representatives, successors and assigns. 
Neither the death of Guarantor nor notice thereof to Hana shall terminate this
Guarantee as to his estate, and notwithstanding the death of Guarantor or notice
thereof to Hana, this Guarantee shall continue in full force and effect with
respect to all Indebtedness, including without limitation, Indebtedness incurred
or created after the death of Guarantor and notice thereof to

 

INITIAL

 

6

--------------------------------------------------------------------------------


 

Hana.

 

18.          Notices.      Any notice that a party shall be required or shall
desire to give to the other hereunder shall be given by personal delivery or by
depositing the same in the United States mail, first class postage pre-paid,
addressed to Hana at its addresses set forth in the heading of this Guarantee
and to Guarantor at his address set forth next to his signature hereon, and such
notices shall be deemed duly given on the date of personal delivery or three
days after the date of mailing as aforesaid.  Hana and Guarantor may change
their address for purposes of receiving notices hereunder by giving written
notice thereof to the other party in accordance herewith.  Guarantor shall give
Hana immediate written notice of any change in his address.

 

19.          Construction; Severability.      If more than one person has
executed this Guarantee, the term “Guarantor” as used herein shall be deemed to
refer to all and any one or more of such persons and their obligations hereunder
shall be joint and several.  As used in this Guarantee, the term “property” is
used in its most comprehensive sense and shall mean all property of every kind
and nature whatsoever, including without limitation real property, personal
property, mixed property, tangible property and intangible property.  If any
provisions of this Guarantee or the application thereof to any party or
circumstance are held invalid, void, inoperative or unenforceable, the remainder
of this Guarantee and the application of such provision to other parties or
circumstances shall not be affected thereby, the provisions of this Guarantee
being severable in any such instance.

 

20.          Governing Law and Jurisdiction.      This instrument and all acts
and transactions pursuant or relating hereto and all rights and obligations of
the parties hereto be governed, construed, and interpreted in accordance with
the internal laws of the State of California.  In order to induce Hana to accept
this Guarantee, and as a material part of the consideration therefore:
(i) Guarantor agrees that all actions or proceedings relating directly or
indirectly hereto shall, at the option of Hana, be litigated in courts located
within Los Angeles County, California; (ii) Guarantor consents to the
jurisdiction of any such court and consents to the service of process in any
such action or proceeding by personal delivery or any other method permitted by
law; and (iii) Guarantor waives any and all rights Guarantor may have to
transfer or change venue of any such action or proceeding.

 

21.          Waiver of Jury Trial.      GUARANTOR INTENTIONALLY AND KNOWINGLY,
FOLLOWING CONSULTATION WITH LEGAL COUNSEL, WAIVES HIS RIGHT TO TRIAL BY JURY IN
ANY CLAIM, CAUSE OF ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS GUARANTY. 
GUARANTOR ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO HANA TO
ENTER INTO A BUSINESS RELATIONSHIP WITH CLIENTAND THAT HANA HAS RELIED AND WILL
CONTINUE TO RELY ON THIS WAIVER.

 

IN WITNESS WHEREOF, the undersigned has executed this Guarantee on January 5,
2009.

 

GUARANTOR:

 

 

 

 

 

Name:

John Kang

 

 

 

Address:

 

 

 

 

 

 

 

 

 

SSN:

 

 

Signature:

/s/ John Kang

 

INITIAL

 

7

--------------------------------------------------------------------------------